Citation Nr: 0921561	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Olean General Hospital for medical treatment 
on April 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air 
Force from January 1955 to August 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 administrative decision 
by the United States Department of Veterans Affairs Medical 
Center (VAMC) in Canandaigua, New York, which denied 
entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, a remand is required for reconsideration of the 
Veteran's claim under the correct applicable law, and for 
full provision of all required notice and assistance to him 
in substantiating his claim.

As the VAMC has pointed out, the Veteran is not currently 
service connected for this disability.  It is not clear 
whether the veteran is service-connected for any disability 
as his claims file was not attached.  If the Veteran is a 
non-service connected veteran, his only entitlement to 
emergency treatment is under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002. Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, 113 Stat. 1556.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent lay person would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent lay person who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); 

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent lay 
person (as an example, these conditions 
would be met by evidence establishing 
that a veteran was brought to a hospital 
in an ambulance and the ambulance 
personnel determined that the nearest 
available appropriate level of care was 
at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the Veteran becomes 
stabilized); 

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment 
to a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

The VAMC failed to consider the Veterans Millennium Health 
Care and Benefits Act at all.  Proper development, such as 
determining the presence of third party insurance, or showing 
treatment at a VA facility in the prior 24 months, is 
therefore not reflected in the claims file.  There is also no 
showing of liability on the part of the Veteran, as no bill 
for services by the private facility is of record.  Finally, 
the Board notes that no information has been provided as to 
the status of the Veteran's health; it is impossible to judge 
the reasonableness of his actions without knowing at least 
some part of his healthcare history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Provide the Veteran with all notice 
required under the VCAA, to include the 
provisions of the Veterans Millennium 
Health Care and Benefits Act, as well as 
all other notice required under the VCAA.  
The Veteran should be specifically asked 
to provide a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Olean General Hospital, as 
well as evidence of any health insurance 
coverage.

2.  Obtain a copy of the bill from Olean 
General Hospital for the care provided, as 
well as copies of medical records for the 
April 10, 2006 treatment at issue here.

3.  Obtain evidence of the Veteran's 
enrollment in the VA healthcare system and 
his treatment in the 24 months prior to 
April 2006, to include records reflecting 
his healthcare status (i.e., VA progress 
notes).

4.  The VAMC should review the claims 
filed to determine whether the Veteran is 
service-connected or whether he has been 
determined to be entitled to pension 
benefits.

5.  The VAMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
VAMC should then readjudicate the claim on 
appeal, to include providing the correct 
applicable law and making findings with 
regard to each element thereof.  If any 
benefit sought remains denied, the VAMC 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



